     Case 3:15-cv-02416-MMA-MDD Document 18 Filed 01/22/19 PageID.52 Page 1 of 1


 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    NAEEM BETZ,                                        Case No.: 15cv2416-MMA-MDD
12                                      Plaintiff,
                                                         ORDER RE: STIPULATION OF
13    v.                                                 DISMISSAL WITH PREJUDICE
14    MIDLAND CREDIT MANAGEMENT,
      INC.,
15
                                      Defendant.         [Doc. No. 17]
16
17         On January 22, 2019, Plaintiff Naeem Betz and Defendant Midland Credit
18   Management, Inc. jointly filed a stipulation of dismissal with prejudice of the above-
19   captioned case in its entirety pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii).
20   Doc. No. 17 at 1. Accordingly, this case is DISMISSED WITH PREJUDICE. Each
21   party must bear its own attorneys’ fees and costs. The Clerk of Court is instructed to
22   close this case.
23         IT IS SO ORDERED
24   Dated: January 22, 2019
25
26
27
28

                                                     1
                                                                                15cv2416-MMA-MDD
